Citation Nr: 0815514	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
including as secondary to service-connected status post left 
knee injury with medial partial meniscectomy, chondromalacia 
patella and medial tibial plateau and instability.  

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected status 
post left knee injury with medial partial meniscectomy, 
chondromalacia patella and medial tibial plateau and 
instability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition. 

4.  Entitlement to service connection for a heart disorder.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The evidence of record indicates that the veteran entered 
active duty in 1977.  It is unclear, however, when he was 
released from active duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

In March 2004, the RO denied service connection for 
disabilities of the back and right knee.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated March 13, 2004.  He submitted a notice of 
disagreement later that month.  A statement of the case was 
issued on April 23, 2004.  The veteran submitted a statement 
in February 2005 which is accepted as a timely substantive 
appeal.  In May 2005, the RO denied the claims for service 
connection for a nervous condition and a heart condition, and 
the veteran perfected an appeal.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disorder, service connection for a right knee disorder, and 
service connection for an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no medical evidence of record showing that the 
veteran has been diagnosed with a heart disorder.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection will also be presumed for certain chronic 
diseases, including cardiovascular-renal disease, 
endocarditis, and myocarditis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran contends that he has begun having heart problems 
due to all the different things that are occurring to him.  
See February 2005 VA Form 21-4138.  His available service 
medical records are devoid of reference to complaint of, or 
treatment for, problems with his heart.  In addition to the 
absence of any in-service treatment records related to heart 
problems, the veteran denied shortness of breath, pain or 
pressure in chest, palpitation or pounding heart, and heart 
trouble during in-service examinations dated April 1978 and 
September 1982, and clinical evaluation of his heart and 
vascular system during those examinations was normal.  See 
reports of medical history and examination.  

Post-service medical evidence of record pertinent to the 
claim for a heart condition consists entirely of VA records.  
A June 1998 record from the San Juan VA Medical Center (VAMC) 
reveals that a review of the veteran's cardiovascular system 
was negative.  See history and physical examination.  A 
September 1998 pre-anesthesia assessment indicates that there 
was no valve displacement/mitral valve prolapse (MVP), 
exercise tolerance, abnormal electrocardiogram (EKG), 
congestive heart failure (CHF)/orthopnea, angina/myocardial 
infarction (MI) or hypertension.  Review of the veteran's 
cardiovascular system was again negative in July 2003.  See 
primary care follow up.  

In October 2003, the veteran was seen with complaint of 
shortness of breath and chest tightness with productive 
cough, which worsened at night and early morning.  It appears 
that these complaints were made in relation to the veteran's 
asthma.  See pulmonary note.  In November 2004, the veteran 
underwent a cardiovascular stress test due to history of MI 
in 2001 and bronchial asthma.  The impression made was 
negative pharmacologic cardiovascular stress test for 
ischemia, although there was chest pain during the study.  
The results of a myocardial perfusion study were referred to 
for completion of the veteran's evaluation.  The myocardial 
perfusion study results contain an impression indicating that 
the study provided scintigraphic evidence suggesting the 
presence of mild reversible perfusion changes on the inferior 
wall of the left ventricle as may be seen with myocardial 
ischemia to the heart rate obtained.  

The veteran was thereafter seen for a cardiology consult in 
December 2004, at which time he was noted to have asthma and 
a questionable history of MI in 2001.  The veteran reported 
chest pain with burning and pressure like sensation that 
occurred either at exertion or 30 minutes after eating food.  
He denied a history of cigarette smoking, alcohol or illicit 
drug use or abuse.  Objective examination revealed blood 
pressure of 110/70 and heart rate of 65 beats per minute.  
The veteran was free of chest pain; rate and rhythm were 
regular (RRR), S3 (third heart sound (ventricle filling 
gallop)) and S4 (fourth heart sound (atrial gallop)) were 
negative, and there was no murmur, though posterior 
myocardial infarction (PMI) was noted.  The impression made 
after objective examination was no cardiovascular or 
pulmonary abnormalities identified.  

The evidence of record does not support the veteran's claim 
for entitlement to service connection for a heart condition.  
The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  Although 
results of a November 2004 myocardial perfusion study suggest 
the presence of mild reversible perfusion changes on the 
inferior wall of the left ventricle, as may be seen with 
myocardial ischemia to the heart rate obtained, a December 
2004 cardiology consult found no cardiovascular abnormality.  
In the absence of evidence that the veteran has been 
diagnosed with a disorder involving his heart, service 
connection is not warranted and the claim must be denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the May 2005 rating decision that is 
the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send any evidence in his 
possession that pertained to his claim.  See March 2005 
letter.  Accordingly, the duty to notify has been fulfilled 
concerning the claim for service connection for a heart 
disorder.  The Board acknowledges that the veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as his claim is being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been associated with the claims folder.  The 
Board acknowledges that it is unclear whether the service 
medical records associated with the claims folder comprise 
the veteran's entire record, since his separation from 
service has not been verified.  Remand in order to conduct a 
search for additional service medical records would serve no 
constructive purpose in relation to the veteran's claim for 
service connection for a heart disorder, however, as there is 
no evidence that he is currently diagnosed with any such 
disorder.  Based on these findings, additional records from 
service, assuming then could be found, would not provide a 
basis to grant this claim.

The Board also acknowledges that the veteran was not afforded 
a VA examination in connection with this claim.  Remand for 
an appropriate medical examination is not warranted, however, 
because the veteran has not described persistent or recurrent 
symptoms of disability, and there is no medical evidence 
indicating that he has a current diagnosis.  Nor has he 
reported suffering from any heart problems during service.  
See 38 C.F.R. § 3.159(c)(4) (2007).  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a heart disorder is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

As an initial matter, and as noted in the introduction, it is 
unclear when the veteran was released from active duty.  In a 
VA Form 21-526 received in September 1993, the veteran 
reported entering Reserve/National Guard active service in 
1977 and indicated that he was still serving at that time.  
In January 1994, the RO requested the veteran's service 
medical records, including induction and separation records.  
The RO also asked for the veteran's DD 214 and for 
verification of service.  See VA Form 21-3101.  Review of the 
claims folder reveals that service medical records dated 
between 1977 and 1991 have been associated with the claims 
folder, but the veteran's service has not been verified and 
there is no DD 214 of record.  On remand, the RO/AMC should 
verify the veteran's dates of service and ascertain whether 
there are any missing service medical records.  

Secondly, the veteran reported receiving treatment for a 
nervous condition at the VA medical facilities in Ponce, 
Puerto Rico.  See February 2005 VA Form 21-4138.  Though 
records from the VAMC in San Juan have been obtained, review 
of the claims folder does not reveal that records from the 
outpatient clinic in Ponce have been requested.  On remand, 
the RO/AMC should obtain any and all records related to 
psychiatric treatment the veteran has received at this 
facility.  The RO/AMC should also obtain recent treatment 
records from the San Juan VAMC.  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran's claim for service connection for a disorder of 
the back was previously denied by the RO in April 1998.  The 
veteran filed a claim to reopen in December 2003, but the 
notice sent by the RO in conjunction with this claim did not 
meet the requirements as stipulated in Kent.  On remand, the 
RO/AMC must provide notice to the veteran as required in 
Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other indicated 
agency, and request verification of the 
complete dates of the veteran's service, 
as well as the type of service during 
each period of enlistment, i.e., whether 
it was active duty, active duty for 
training, or inactive duty for training.  
All periods of active duty for training 
or inactive duty for training should be 
separately noted.  

Also, request a copy of the veteran's DD 
214, and copies of his complete service 
medical records, to include all periods 
of Army Reserve duty and all entrance and 
separation physicals and clinical records 
from the appropriate sources.  Document 
all efforts made in connection with this 
request.

2.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for a back disorder, 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran must be 
informed of the basis for the previous 
denial in April 1998, and of what the 
evidence must show in order to reopen 
this particular claim.  

3.  Provide notice to the veteran of the 
appropriate disability rating and 
effective date of any grant of service 
connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

4.  Obtain any psychiatric treatment 
records from the VA outpatient clinic in 
Ponce, as well as records from the San 
Juan VAMC since November 2004.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


